DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/115,280 filed 08 December 2020. Claims 1-7 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 08 December 2020 and 28 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rotor part” in line 5. The limitation appears to lack antecedent basis. Also, the limitation appears to be indefinite regarding which rotor part is being referred to. Line 4 recites “two rotor parts,” which does not differentiate between the rotor parts. It is unclear which rotor part line 5 is referring to.
Claim 2 recites “the rotor part” in line 2. The limitation appears to lack antecedent basis. Also, the limitation appears to be indefinite regarding which rotor part is being referred to. Claim 1recites “two rotor parts” in line 4, which does not differentiate between the rotor parts. It is unclear which rotor part claim 2 is referring to.
Examiner’s Note:
Examiner shall continue with a best understood interpretation for the sake of compact prosecution and application of prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2007/0007059 to Nomura et al. (hereinafter referred to Nomura).
Regarding claims 1-3 Nomura discloses:
Claim 1:
A power transmission device for a hybrid vehicle (i.e., Fig. 1), comprising: a cover part (i.e., 16) mounted on a vehicle body (i.e., Fig. 1); two motor parts (i.e., MG1 and MG2) embedded in the cover part (i.e., Fig. 1); two rotor parts (i.e., R1 and R2) mounted in the respective motor parts and rotated; a transfer part (i.e., 6) selectively connected to the rotor part; a torsion damper part (i.e., Fig. 5) coupled to the transfer part (i.e., splines at R1c); a clutch part (i.e., 7) configured to selectively connect any one of the rotor parts to the transfer part; and an output part (i.e., 8) connected to the clutch part and configured to discharge power to a transmission (i.e., AT), wherein any one of the rotor parts is connected to the torsion damper part (i.e., at least MG1).  
Claim 2:
Wherein the torsion damper part is disposed between the rotor part and the transfer part (i.e., Fig. 4 shows the torsion damper is located radially between MG1 and 6).  
Claim 3:
Wherein the cover part comprises: a cover outer wall (i.e., 16) having the motor part mounted therein; and a cover inner wall extended inwardly from the cover outer wall (i.e., 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being obvious over Nomura in view of US Patent Publication No. 2014/0111048 to Garcia et al. (hereinafter referred to as Garcia).
Claim 4:
Regarding claim 4, Nomura discloses:
wherein the two motor parts comprise: a first motor part (i.e., S1 drives R1) mounted in the cover part, and a second motor part (i.e., S2 drives R2) mounted in the cover part, 
Nomura fails to explicitly disclose.
The motors are driven to start an engine part and driven to operate the vehicle.
Garcia discloses:
Two motors (22 and 24) that can operate as motors and generators. Further, the patent publication no discloses that “Generally, when functioning as a motor, power is supplied by a battery to start or drive the vehicle[.]”
It would have been obvious to one having ordinary skill at the time the application was effectively filed to have the motors of Nomura function as motors and generators for the benefit of a more robust system. Further, the design of Nomura naturally lends itself to allow at least MG1 to operate as a starter for engine E, which Garcia discloses as being a well known feature of motor generators. Thus, operating the motors to both drive the vehicle and start the engine requires only routine skill in the art. 
Claim 5:
Regarding claim 5, Nomura discloses the above limitations and also discloses:
wherein the two rotor parts comprise: a first rotor part (i.e., R1b) rotated by the first motor part; and a second rotor part (i.e., R2b) rotated by the second motor part, and selectively connected to the clutch part.  
Claim 6:
Regarding claim 6, Nomura discloses the above limitations and also discloses:
wherein the first rotor part comprises: a first rotor rotation part (i.e., R1a) configured to function as a rotor of the first motor part; and a first rotor support part (i.e., R1b) interlocked with the first rotor rotation part and connected to the transfer part, wherein the first rotor support part is connected to the top of the torsion damper part, and bent toward the transfer part (i.e., the rivet at 24 can be interpreted as a top of 5 that is connected to R1a. Further, R1b is 90 degrees from R1a and radially towards 6, so can be interpreted as bent towards 6).
Claim 7:
Regarding claim 7, Nomura discloses the above limitations and also discloses:
wherein the torsion damper part comprises: a torsion spring (i.e., 13) configured to relieve shock applied to the engine part and the motor part; and a fly wheel (i.e., 4)  connected to the torsion spring and spline-coupled to the transfer part (i.e., entire assembly 5 is spline coupled to 6 at R1c, thus, 4 is also indirectly spline coupled to 6).
Examiner’s Note:
Regarding the various connections, bends, and relative relations to the various elements in the claims. Examiner has applied a broadest reasonable interpretation. The specification lacks any explicit definitions, disclaimers, or disavowals, which would impact a broadest reasonable interpretation. Without further limitations, the interpretation is sufficient to apply the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2010/0160103 teaches a similar system to the instant application. However, the applied prior art pre-dates this reference and includes more limitations.
2006/0225984 teaches a flywheel connected to a crank shaft and further discloses the general function of flywheel and a torsion damper. However, the reference fails to teach or render obvious two motors.
2003/0106729 teaches a similar system to the instant application. However, the applied prior art has an inner case that is more akin to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659